Citation Nr: 1046589	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-39 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a compensable evaluation for the residuals of a 
left knee injury.

2. Entitlement to a compensable evaluation for a lower back 
disability, to include low back pain.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to 
June 1992.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. Louis, 
Missouri.

In September 2008, the Board remanded this claim for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

As noted above, the Board remanded this claim to the RO for 
additional development in September 2008.  At that time the Board 
mandated that the Veteran be examined for his disorders.  The 
file has returned to the Board; however the reports of the 
examinations that were apparently performed are not in the file 
and the supplemental statement of the case is not in the file.  

The Board notes that the Veteran's representative has noted in 
his September 2010 informal hearing presentation that the Veteran 
was examined by VA in June 2010 by a VA audiologist and he was 
also examined in June 2010 by a VA orthopedist.  The 
representative stated that a July 2010 supplemental statement of 
the case noted that the Veteran's left knee and his back 
disorders were granted 10 percent evaluations and that service 
connection was granted for tinnitus.  Service connection for 
hearing loss continued to be denied.  As noted above, none of 
this evidence is in the file. 

Further in a September 2010 letter from the Veteran to the Board, 
he noted that there was apparently an error regarding his name 
and address having been confused with another Veteran's 
information.  He stated that he never received the SSOC and that 
his representative sent him a copy.  He noted that the SSOC sent 
to his representative contained the wrong name and Social 
Security number.  

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the claims 
file the VA examinations performed on the 
Veteran in June 2010 as well at the SSOC 
issued thereafter.  

2.  Following completion of the above, the 
claim should be returned to the Board as 
warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


